DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 6/10/2021in which claims 1-21 are presented for examination.

Priority
Acknowledgment is made of applicant’s Provisional Application No. 63/037,511, filed on 6/10/2020.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/344880 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is merely a clarification for what “metadata” is in the pending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/344877
A computer-implemented method, comprising: 
receiving, by a user interface, at least one of an utterance or a structured query language statement; identifying zero or more previous data conversation steps indicated by the utterance, wherein the zero or more previous data conversation steps comprise at least one of a previous utterance, a previous structured query language statement, a previous result set, or previous step metadata; determining, based on the utterance and the zero or more previous data conversation steps, an effective schema targeted by the utterance, wherein the effective schema comprises at least one of a topic schema from a data query engine schema or zero or more columns of zero or more previous result sets; 
generating, based on the utterance and the effective schema, an intermediate structured query language statement that is representative of the utterance; 
generating an executable structured query language statement based on the intermediate structured query language statement and the zero or more previous structured query language statements of the zero or more previous data conversation steps, wherein the executable structured query language query is comprised of a query language dialect of a data query engine; 
executing the executable structured query language statement for the data query engine schema; and 
communicating, via the user interface, a result set and metadata, wherein the result set and the metadata correspond to executing the executable structured query language statement, wherein the metadata comprises detailed interpretable information of the executed structured query language query.
17/344880
A computer-implemented method, comprising: 
receiving, by a user interface, at least one of an utterance or a structured query language statement; identifying zero or more previous data conversation steps indicated by the utterance, wherein the zero or more previous data conversation steps comprise at least one of a previous utterance, a previous structured query language statement, a previous result set, or previous step metadata; determining, based on the utterance and the zero or more previous data conversation steps, an effective schema targeted by the utterance, wherein the effective schema comprises at least one of information from a data query engine schema or columns of one of zero or more previous result sets; 
generating, based on the utterance and the effective schema, an intermediate structured query language statement that is representative of the utterance; 
generating an executable structured query language statement based on the intermediate structured query language statement and the zero or more previous structured query language statements of the zero or more previous data conversation steps, wherein the executable structured query language query is comprised of a query language dialect of a data query engine; 
executing the executable structured query language statement for the data query engine schema; and 
communicating, via the user interface, a result set and metadata, wherein the result set and the metadata correspond to executing the executable structured query language statement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al. US 20190095478 A1 (hereinafter referred to as “Jolley”) in view of Tankersley et al. US 20190095478 A1 (hereinafter referred to as “Tankersley”).

As per claim 1, Jolley teaches:
A computer-implemented method, comprising: 
receiving, by a user interface, at least one of an utterance or a structured query language statement (Jolley, [0029] – Intelligent agent and interface to provide enhanced search by conversing with a user, and finding the intent of the user.  Paragraph [0059] – Uses Geo Location longitude/latitude in UTC format with a user utterance, wherein this is interpreted as at least an utterance, and could be interpreted as a query language statement in natural form.  See also paragraph [0049] – Natural language statement); 
identifying zero or more previous data conversation steps indicated by the utterance, wherein the zero or more previous data conversation steps comprise at least one of a previous utterance, a previous structured query language statement, a previous result set, or previous step metadata (Jolley, [0035] – The intelligent agent attempts to understand and answer with data from its knowledge database, based at least in part on the intelligent agent's understanding of the user's context, conversational state, and previous activity.  See also paragraphs [0055] and [0057] with respect to previous conversation topics and entities); 
determining, based on the utterance and the zero or more previous data conversation steps, an effective schema targeted by the utterance, wherein the effective schema comprises at least one of a topic schema from a data query engine schema or zero or more columns of zero or more previous result sets (Jolley, [0069] – During data ingestion (302), data from extraction using an API and/or a crawl (320) and data from a feed and/or a database dump (322) is normalized using a curated entity schema (324) to provide a set of unresolved assertions); 
generating, based on the utterance and the effective schema, an intermediate structured query language statement that is representative of the utterance (Jolley, [0082] – The intent system may derive meaning from the structure of the user utterance, statement, and/or query.  Paragraph [0084] – The intent system extracts named entities from a user utterance which is interpreted as using the schema as well because the schema is an entity schema.  See also paragraphs [0069], and [0080]-[0086]); 
generating an executable structured query language statement based on the intermediate structured query language statement and the zero or more previous structured query language statements of the zero or more previous data conversation steps, wherein the executable structured query language query is comprised of a query language dialect of a data query engine (Jolley, [0092] – The user’s textual input enters a decoder where the representation from the input is extracted so the machine can understand and execute the query to find results); 
executing the executable structured query language statement for the data query engine schema (Jolley, [0093] – Pizza restaurant is an entity that is searched for by the machine, and this can be used with the entity schema); and 
communicating, via the user interface, a result set and metadata, wherein the result set and the metadata correspond to executing the executable structured query language statement (Jolley, [0277] – Search results are presented in an interface.  Paragraph [0069]-[0080] – Metadata is used with entities for removing reference duplicates, assigning a candidate and/or content entities to reference groups, and for entity resolution.  This way results can be precise and without duplicates.  Paragraph [0211] – Once the ambiguity is resolved, the interpretation determined to reflect the user's intent is converted to a query plan, which is then executed to determine and return a set of results), 
Jolley doesn’t explicitly teach SQL, however, Tankersley teaches:
wherein the metadata comprises detailed interpretable information of the executed structured query language query (Tankersley, [0159] – Metadata, e.g., host 536, source 537, source type 538 and timestamps 535 can be generated for each event, and associated with a corresponding portion of machine data 539 when storing the event data in a data store, e.g., data store 208. Any of the metadata can be extracted from the corresponding machine data, or supplied or defined by an entity, such as a user or computer system).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jolley’s invention in view of Tankersley in order to use SQL as the query language; this particular language has been used for other similar devices and would be an obvious substitution of a query language for querying databases because Jolley teaches a query plan, but just doesn’t specify which query plan is used (Tankersley, paragraph [0159]).

As per claim 2, Jolley as modified teaches:
The method of claim 1, wherein a data conversation comprises one or more data conversation steps, wherein each data conversation step: 
comprises one or more of: 
	an utterance, a structured query language statement, a data result set, and metadata (Jolley, [0059] – Utterance.  Paragraph [0069]-[0080] – Metadata is used with entities for removing reference duplicates, assigning a candidate and/or content entities to reference groups, and for entity resolution.  Paragraph [0211] – Set of results); and 
references zero or more previous data conversation steps (Jolley, [0035] – The intelligent agent attempts to understand and answer with data from its knowledge database, based at least in part on the intelligent agent's understanding of the user's context, conversational state, and previous activity.  See also paragraphs [0055] and [0057] with respect to previous conversation topics and entities).

As per claim 3, Jolley as modified teaches:
The method of claim 1, wherein the user interface displays holistic views of zero or more data conversations (Jolley, [0033] – Enhanced and/or interactive search comprises a search engine/service/experience that seeks to provide a highly precise result to the user by focusing the interface on helping the user to clarify or discover their actual search intention rather than focusing on the result.  Paragraph [0035] – The intelligent agent attempts to understand and answer with data from its knowledge database, based at least in part on the intelligent agent's understanding of the user's context, conversational state, and previous activity, wherein this is interpreted as a holistic view of data conversations).

As per claim 4, Jolley as modified teaches:
The method of claim 1, wherein the user interface displays detailed views of zero or more data conversations (Jolley, [0033] – Enhanced and/or interactive search comprises a search engine/service/experience that seeks to provide a highly precise result to the user by focusing the interface on helping the user to clarify or discover their actual search intention rather than focusing on the result.  Paragraph [0035] – The intelligent agent attempts to understand and answer with data from its knowledge database, based at least in part on the intelligent agent's understanding of the user's context, conversational state, and previous activity, wherein this is interpreted as detailed views of data conversations).

As per claim 5, Jolley doesn’t explicitly teach a schema view with data available in a particular column that is searchable, however, Tankersley teaches:
The method of claim 1, wherein the user interface displays a schema view of the data available via the data query engine schema, wherein indicators may show which columns in the schema are queryable by natural language (Tankersley, [0275]-[0276], fig. 8A – Shows an interface with an events list column where queryable data is shown).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jolley’s invention in view of Tankersley in order to show a schema in an interface; this is advantageous because it provides the user with a reference for what is being searched and how the data is being pulled from the storage (Tankersley, paragraph [0164]).

As per claim 6, although Jolley teaches calculations of geographic location from an utterance from a user, Jolley doesn’t explicitly teach a metric name or encoding the metric names and calculations in an interface, however, Tankersley teaches:
The method of claim 1, further comprising: 
extracting one or more calculations and one or more metric names indicated by the utterance (Tankersley, [0297] and fig. 12 – Graphical user interface screen allows the user to filter search results and to perform statistical analysis on values extracted from specific fields in the set of events.  Paragraph [0343] – If the query seeks statistics calculated from the events, such as the number of events that match the specified criteria, then the summary for the time period includes the number of events in the period that match the specified criteria); and 
encoding the one or more calculations and the one or more metric names in the effective schema (Tankersley, [0297] and fig. 12 – Graphical user interface screen allows the user to filter search results and to perform statistical analysis on values extracted from specific fields in the set of events, wherein statistical analysis on the search results in an interface are interpreted as calculations associated with the metric names in the schema).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jolley’s invention in view of Tankersley in order to show a schema in an interface with calculations and metric names; this is advantageous because it provides the user with a reference for what is being searched and how the data is being pulled from the storage (Tankersley, paragraph [0164]).

As per claim 7, Jolley as modified teaches:
The method of claim 1, wherein the user interface displays a topic view comprising a listing of one or more topics, wherein each topic of the one or more topics comprises one or more entities, wherein each entity of the one or more entities comprises one or more schema tables, wherein the one or more schema tables comprise some or all of its columns or related calculations (Tankersley, [0277] – The sidebar which displays an interactive field picker with field names is interpreted as a topic view comprising a listing of topics).

As per claim 8, Jolley as modified teaches:
The method of claim 7, further comprising: 
causing display, via the user interface, of the one or more topics, the one or more entities, and one or more attributes, wherein the one or more topics, entities, and attributes are logically categorized based on their usage and represented in natural language terms (Tankersley, [0278] – A value type identifier identifies the type of value for the respective field, such as an “a” for fields that include literal values or a “#” for fields that include numerical values.  Paragraph [0279] – Each field name in the field picker also has a unique value count to the right of the field name, such as unique value count).

As per claim 9, Jolley as modified teaches:
The method of claim 1, wherein a machine learning model identifies at least one of an appropriate topic or the zero or more previous result sets of the zero or more previous data conversation steps to generate the effective schema (Tankersley, [0351] – Notable events represent incidents that are identified based on machine-learning).

As per claim 10, Jolley as modified teaches:
The method of claim 1, wherein the intermediate structured query language statement: 
indicates intent of the utterance in an expression, wherein the expression indicates a functionality of the executable structured query language statement (Jolley, [0080] – The intent system provides language and understanding to a user utterance); 
is generated from intermediate SQL keywords, metadata of the effective schema, and zero or more utterance tokens (Tankersley, [0246] – Structured Query Language (“SQL”), can be used to create a query); and 
is generated based on the effective schema (Jolley, [0059] – Uses Geo Location longitude/latitude in UTC format with a user utterance, wherein this is interpreted as at least an utterance, and could be interpreted as a query language statement in natural form.  See also paragraph [0049] – Natural language statement).

As per claim 11, Jolley as modified teaches:
The method of claim 1, further comprising: 
expanding standard SQL keywords to include one or more user intent keywords that manipulate or relate the zero or more previous data conversation steps (Jolley, [0427]-[0430] – Queries/statements/utterances are expanded to include location and other information, wherein location is interpreted as including previous data conversation steps).

As per claim 12, Jolley as modified teaches:
The method of claim 1, further comprising: 
generating the executable structured query language statement based on the intermediate SQL statement and the zero or more previous structured query language statements of the zero or more previous data conversation steps (Tankersley, [0734] – The search query can be an ad-hoc search or a saved search, wherein using a saved search is interpreted as generating an executable structured query language statement based on an intermediate SQL statement).

As per claim 13, Jolley as modified teaches:
The method of claim 1, further comprising: 
converting the utterance directly to an executable structured query language statement if one or more user specified intent keywords or key phrases are used in the utterance that unambiguously dictate the course of action (Jolley, [0211] – Once the ambiguity is resolved, the interpretation determined to reflect the user's intent is converted to a query plan, which is then executed to determine and return a set of results).

As per claim 14, Jolley as modified teaches:
The method of claim 1, further comprising: 
causing communication of, via the user interface, an indication of one or more of: 
	the executable structured query language statement, a confidence level of a translation of the utterance to the executable structured query language statement, the zero or more previous data conversation steps, the result set, and zero or more query filters (Jolley, [0112] – The three words “New York City” might be tagged as a single “Place/Locality” with a confidence of 97%).

As per claim 15, Jolley as modified teaches:
The method of claim 1, further comprising: 
causing communication of, via the user interface, a natural language explanation of the actions executed by the executed structured query language query (Jolley, [0216]-[0219] – The natural language component offers clarifying responses in natural language text, wherein this is interpreted as an explanation of actions).

As per claim 16, Jolley as modified teaches:
The method of claim 1, further comprising: 
communicating, from the user interface of a first computing device to a second user interface of a second computing device, views of one or more data conversations (Jolley, [0035] – A group chat suggests that multiple computing devices are involved in the conversation).

As per claim 18, Jolley as modified teaches:
The method of claim 1, further comprising: 
causing display, via the user interface, of one or more schema columns with one or more related schema columns in the result set (Tankersley, [0296] – A column having an associated count for each component listed in the table may be displayed.  See also paragraph [0297] for product name column and price column).

As per claim 20, Jolley as modified teaches:
The method of claim 1, further comprising: 
substituting one or more words in the utterance for one or more alternate words (Jolley, [0105] – Recognition of underlying terms despite intentional and unintentional variations in spelling and morphology, including spelling errors, alternative spellings, abbreviations and shortcuts, emoji).

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jolley in view of Tankersley and further in view of Fox et al. US 20210073336 A1 (hereinafter referred to as “Fox”).

As per claim 17, Jolley teaches:
The method of claim 1, wherein the user interface is configured to: 
receive a save input configured to store one or more data conversations (Jolley, [0059] – Previous search history can be saved with preferences indicating a preferred “point of interest” for food); 
Although Tankersley teaches saved searches, Jolley as modified doesn’t go into detail about the historical conversations and all the parts they can contain, however, Fox teaches:
receive a replay input configured to replay one or more partial or entire data conversations (Fox, [0037] – Historical communications can be retrieved); 
for each data conversation step of a data conversation, display the results set and the metadata (Fox, [0037] – The retrieved historical communications contain information or metadata regarding user behavior such as frequently utilized search terms and associated topics); and 
for each data conversation step of a data conversation, comprise one or more of: 
	result set graphing options, result set data filters, result set table view, result set table sorting, step naming capability, step annotation capability, and step deletion (Fox, [0037] – Retrieves all historical communications including, but limited to, queries, messages, conversations, discussions, utterances, and/or statements associated with a specified channel (e.g., chat room, sub-channel, moderated group, etc.), application (e.g., application 114), author (e.g., user), sets of authors, topics, and associated search terms (e.g., collocations and colligations), wherein sets of authors or topics are interpreted as data set filters).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jolley’s invention as modified in view of Fox in order to include historical conversations and the various data associated with the conversations; this is advantageous because it provides the user with a reference to past conversations so that a conversation can continue until a threshold number of days is reached (Fox, paragraph [0037]).

As per claim 21, Jolley as modified doesn’t explicitly teach a spread sheet, however, Fox teaches:
The method of claim 1, wherein the user interface is configured to display the result set in a spreadsheet view (Fox, [0023] – Application 114 is a set of one of more programs designed to carry out the operations for a specific application to assist a user to perform an activity (e.g., word processing programs, spread sheet programs, media players, web browsers).  Paragraph [0037] – Program 150 retrieves all historical communications including, but limited to, queries, messages, conversations, discussions, utterances, and/or statements associated with a specified channel (e.g., chat room, sub-channel, moderated group, etc.), application (e.g., application 114)).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jolley’s invention as modified in view of Fox in order to include a spread sheet view; this is would be obvious because data is displayed in some format in a user interface and this would be one format that the data could be displayed.  Therefore, this is obvious to try this display from a number of displays with a reasonable expectation of success because an interface format wouldn’t be non-obvious to one of ordinary skill in the art (Fox, paragraph [0023]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jolley in view of Tankersley and further in view of Tunstall-Pedoe et al. US 20090192968 A1 (hereinafter referred to as “Tunstall-Pedoe”).

As per claim 19, Jolley as modified doesn’t explicitly teach a ‘LIKE’-type parameter in a WHERE-clause, however, Tunstall-Pedoe teaches:
The method of claim 1, further comprising: 
usage of zero or more schema columns to always appear with 'LIKE'-type comparisons in WHERE-clauses in the executable SQL statement (Tunstall-Pedoe, [0335] – A corresponding part of the WHERE clause can include a LIKE-type parameter which includes a wildcard component).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jolley’s invention as modified in view of Tunstall-Pedoe in order to include a LIKE-type parameter; this would be advantageous because it’s an extra optional parameter which the user could use to filter results (Tunstall-Pedoe, paragraphs [0336] and [0336]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ranganathan et al. US 20220067037 A1 teaches a conversational interface for generating and executing controlled natural language queries on a relational database (Title).  This has a later filing date than the provisional application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 30, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152